Fourth Court of Appeals
                                  San Antonio, Texas
                                          March 3, 2021

                                     No. 04-21-00042-CV

THE CITY OF FLORESVILLE TEXAS; Marissa Ximenez, in her official capacity as City of
  Floresville Council Member, Place 1; Gloria E. Martinez, in her official capacity as City of
 Floresville Council Member, Place 2; Juan Ortiz, in his official capacity as City of Floresville
Council Member, Place 3; Gerard Jimenez, in his official capacity as City of Floresville Council
 Member, Place 4; Gloria Morales Cantu, in her official capacity as City of Floresville Council
  Member, Place 5; and, Monica Veliz, in her official capacity as the City of Floresville City
                                   Secretary, Appellants

                                               V.

     Cecilia "Cissy" GONZALEZ-DIPPEL, in her official capacity as Mayor of the City of
                     Floresville, Nick Nissen, David Johns and Paul W. Sack
                                            Appellees

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. CVW-19-00897
                           Honorable Lynn Ellison, Judge Presiding


                                          ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

Appellant’s Motion to Reconsider is DENIED.
                                                                   PER CURIAM
Entered on this 3rd day of March, 2021.


Attested to: ____________________________
            MICHAEL A. CRUZ, Clerk of Cour